Exhibit 10.97

 

LOGO [g836465g10h79.jpg]

Koppers Annual Incentive Plan

Purpose:

The purpose of the Koppers Annual Incentive Plan is three fold:

 

  •   To attract, motivate and retain key employees.

 

  •   To stimulate these employees to use their innate creativity and
entrepreneurial thinking in carrying out the responsibilities of their present
assignments.

 

  •   To enhance the business growth and profitability of Koppers Inc. and its
subsidiaries (the “Company”) by providing employees in key roles with an
opportunity for additional compensation based upon their contributions to the
achievement of the business goals of the Company.

Eligibility:

To be eligible for participation in the Koppers Annual Incentive Plan, an
employee must meet the following criteria:

 

  •   The employee must have a salary grade of at least 25 or higher.

 

  •   For employees hired on or before June 30th of the relevant Plan Year –
eligibility for a pro-rata award in the current Plan Year will be subject to the
discretion of the Chief Executive Officer of Koppers Inc. (the “CEO”). For
purposes of this plan, Plan Year shall mean a calendar year during which the
Plan is in effect.

 

  •   For employees hired after June 30th of the relevant Plan Year – no
eligibility for a pro-rata award in the current Plan Year, but eligible for
consideration in the following Plan Year.

 

  •   Notwithstanding the above, participation in the Plan is at the discretion
of the CEO.

Incentive Plan Goals:

 

  •   To align our employees’ goals with those of our shareholders.

 

  •   To foster a spirit of teamwork and mutual supportiveness among key
employees by emphasizing the importance of division performance and individual
contributions made to the Company as a whole.

 

  •   To reinforce the principle of continual improvement and tie employee
compensation to continual improvement of company profitability and the creation
of shareholder value.



--------------------------------------------------------------------------------

  •   To encourage a sustained high level of personal performance among all Plan
participants and to provide additional motivation for them to remain with the
Company on a long-term basis as key members of our organization.

Incentive Plan Threshold Events:

 

  •   Any payments under this incentive plan will be subject to the Company’s
compliance with its debt covenants, including interest obligations and scheduled
repayment of debt.

 

  •   The participant’s job performance during the period in question must meet
acceptable standards and be in accordance with Company policy before the
participant shall receive any award under this incentive plan.

 

  •   Notwithstanding anything in this incentive plan to the contrary, the
decision to make any payments under this incentive plan and the amount of such
payments will be subject to the discretion of the CEO, Management Development &
Compensation Committee (the “Committee”) and/or Board of Directors (the “Board”)
of the Company.

 

  •   Unless otherwise approved by the Committee or the Board, gains and losses
arising from non-recurring and non-operating transactions (such as, but not
limited to, restructuring charges/reversals, impact of lawsuit outcomes,
unbudgeted sales/divestitures and changes in accounting rules) will be excluded
from performance calculations under this Plan.

Incentive Pool Funding:

80% of a participant’s incentive opportunity will be based on company
performance goals, while 20% will be based solely on individual goals
independent of company performance goals.

Company Performance Goals (80%) – For each Plan Year, the Committee shall define
performance units and establish a threshold, target and maximum for each
performance unit. These goals are subject to any adjustments approved by the
Committee or the Board. Achievement of the threshold performance will result in
the threshold payout being contributed to the incentive pool (awards for
performance between the threshold and the target are determined by
interpolation). Achievement of the target performance will result in the target
payout being contributed to the incentive pool. Achievement of the maximum
performance will result the maximum payout being contributed to the incentive
pool (awards for performance between target and maximum are determined by
interpolation).

A matrix will be distributed to participants in the incentive plan at the
beginning of each Plan Year, which matrix will list the applicable threshold,
target and maximum performance and payout amounts.

Individual Performance Goals (20%) – For each plan year, the full target payout
will be contributed to the incentive pool.



--------------------------------------------------------------------------------

Payout Procedure:

Any incentive payments will be paid in cash within 2.5 months after the end of
the Plan Year after all of the following:

 

  •   The CEO has had sufficient opportunity to review the performance of the
participant during the Plan Year.

 

  •   The CEO has recommended allocations from the incentive pool to incentive
plan participants.

 

  •   The Committee has received, reviewed and approved the audited incentive
payment proposals.

Administrative Notes:

 

  •   If a Plan participant voluntarily terminates his/her employment during the
Plan Year or if the Participant is terminated for cause before the payment
occurs, no payment shall be made under the terms of this plan.

 

  •   If a Plan participant voluntarily terminates his/her employment after the
Plan Year but before the payment occurs, payment of the participant’s incentive
award will be subject to the sole discretion of the CEO (as approved by the
Committee and the Board).

 

  •   If a Plan participant’s employment is terminated involuntarily without
cause during the Plan Year, payment of a pro-rata share of the incentive award
to which he/she would otherwise have been entitled at year-end will be subject
to the sole discretion of the CEO (as approved by the Committee and the Board).

 

  •   If a Plan participant retires during the Plan Year, payment of a pro-rata
share of the incentive award to which he/she would otherwise have been entitled
at year-end will be subject to the discretion of the CEO (as approved by the
Committee and the Board).

 

  •   If a Plan participant dies during the Plan Year, a pro-rata share of the
incentive award to which he/she would otherwise have been entitled at year-end
will be paid to the Plan participant’s named beneficiary early in the following
year.